DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 08 Aug 2022, in which claims 39-44 are canceled.

This application is a domestic application, filed 06 Feb 2020; and claims benefit as a DIV of 16/409335, filed 10 May 2019, issued as PAT 10633461, which claims benefit of provisional application 62/669684, filed 10 May 2018.

Claims 31-37 are pending in the current application and are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 08 Aug 2022, with respect that claims 39-44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (Polymer, 2000, 41, p2647-2656, of record) and Fang et al. (Polymer Degradation and Stability, 1999, 66, p423-432, of record) has been fully considered and is persuasive, as claims 39-44 are canceled.  
This rejection has been withdrawn. 

The closest prior art to the claimed invention is Sun et al. (Polymer, 2000, 41, p2647-2656, of record) and Fang et al. (Polymer Degradation and Stability, 1999, 66, p423-432, of record). Sun et al. and Fang et al. disclose as detailed in the Office Action mailed 26 Apr 2022. Sun et al. and Fang et al. do not teach or fairly suggest the claimed invention for the reasons detailed therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623